In a proceeding pursuant to article 10 of the Family Court Act to declare Natasha A. a neglected child, the appeal is from an order of the Family Court, Kings County (Jurow, J.), dated May 12, 1983, which dismissed the petition. Order affirmed, without costs or disbursements. On this record, we find an insufficient basis for reversing the Family Court’s determination that Natasha was not a neglected child within the meaning of subdivision (f) of section 1012 of the Family Court Act. While we recognize the complex circumstances of the case and the difficulties existing between the respondent mother and Natasha, the fact issues before the Family Court were sharply drawn and we are disinclined to question its judgment as to the credibility of the parties and the disposition of the questions before it. Nevertheless, although we cannot condition our affirmance on participation in therapy by both mother and daughter (see Matter of Dina V., 86 AD2d 875), we strongly recommend that both seek professional counseling to help resolve the difficulties between them. Lazer, J. P., Mangano, Niehoff and Boyers, JJ., concur.